Citation Nr: 0600493	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma. 

2.  Entitlement to service connection for residuals of an 
abnormal Pap smear.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from June 1985 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  While on appeal, the veteran 
relocated and the claims are now on appeal from the RO in 
Albuquerque, New Mexico.    

The Board notes that the original appeal included the issue 
of entitlement to service connection for nodules on head and 
neck resulting from radiation exposure.  However, the RO 
granted service connection as to this issue in a November 
2004 rating decision.  This decision represents a full grant 
of benefits and therefore, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
residuals of dental trauma.      

2.  There is no competent medical evidence demonstrating 
residuals of an abnormal Pap smear.     

3.  Competent medical evidence does not demonstrate that the 
veteran's current tinnitus is due to noise exposure during 
active service.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  Residuals of an abnormal Pap smear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA fully notified the veteran of what is 
required to substantiate his claims in a December 2001 VCAA 
letter, issued prior to the unfavorable rating decision.  
Together, the VCAA letter and March 2003 statement of the 
case (SOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.   Additionally, the veteran was 
requested to submit any evidence in her possession.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the pertinent evidence includes the 
numerous service medical records, VA treatment records, 
private medical records, and VA etiological examinations 
dated in July and August 2005, as well as written statements 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for residuals of 
dental trauma, residuals of an abnormal Pap smear, and 
tinnitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Residuals of Dental Trauma and Abnormal Pap Smear

In her Application for Compensation, the veteran claimed 
service connection for dental trauma due to negligence in 
service.  However, service medical records do not show any 
treatment for dental trauma.  The Report of Medical 
Examination for separation dated in October 1993 did not 
reveal any residuals of dental trauma or other chronic dental 
problems.  In fact, dental records dated in October 1993 
indicated that the veteran had no dental complaints on 
separation examination. Therefore, even assuming that there 
was dental trauma in service, it appears to have resolved by 
separation without any chronic residuals.  

There is also no evidence of any current residuals from 
dental trauma.  VA examination report dated in July 2004 
documented no functional impairment.  Missing teeth were 
numbers 1, 16, 17, and 32 with no replacement needed.  She 
had a history of a root canal on number 3 with an adequate 
restoration in place.  The veteran exhibited a Class I 
occlusal relationship.  The inner incisal range of motion was 
approximately 10 mm. with a right lateral range of motion 
between 10 and 12 mm.  Bone loss was very mild in the maxilla 
and mandible, and the veteran had no treatment needs other 
than routine dental prophylaxis.  In essence, the examiner 
found no evidence of a current disability.  There appears to 
be no medical evidence contradicting these findings.     

The veteran also claimed service connection claim for 
residuals of an abnormal Pap smear/cryotherapy in 1993.  
Service medical records reveal that a Pap smear in 1991 
indicated inflammation.  Subsequent Pap smears in service 
continued to show inflammation, including one in February 
1993.  Records from 1991 through 1993 demonstrate treatment 
for vaginal discharge.  Chlamydia was diagnosed at this time 
and she was treated with multiple therapies for vaginitis.  
No evidence of dysplasia or cervical cancer was noted in 
service.    

While the service medical records demonstrate treatment for 
an abnormal Pap smear, post-service medical records fail to 
show any current disability resulting from an abnormal Pap 
smear.  VA examination report dated in August 2004 indicated 
that while the veteran had a history of inflammatory Pap 
smears in service, there was no evidence of dysplasia and 
that she has had normal Pap smears for approximately nine 
years, evidencing no current disability.  In short, the 
examiner found that there are no significant gynecologic 
complaints and did not seem to have had any gynecologic 
complaints relating to her military service.  In addition, a 
recent Pap smear administered in August 2004 was found 
normal.  

The examiner also discussed the veteran's recurrent genital 
herpes, indicating that there was no evidence that this 
condition began during her service since it was first 
diagnosed in 2001 or 2002 by the veteran's own recollection.  
However, she has not claimed service connection for this 
disease, nor is it currently on appeal.

The Board finds the August 2004 examiner's opinions to be 
competent medical evidence as they are based upon a review of 
the record, and corroborated by the findings from an August 
2004 examination, which noted no abnormal Pap smear findings 
or other residuals involving a prior abnormal Pap smear.  

The Board recognizes that the veteran is competent as a 
layperson to report that on which she has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Other than the veteran's contentions, the record contains no 
competent evidence of a recurrent disability or disease 
resulting from dental trauma or an abnormal Pap smear in 
service.  As noted previously, without competent medical 
evidence demonstrating a current diagnosed chronic 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  

Although bone loss was noted on the most recent VA 
examination report, periodontal disease is not considered a 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(2005).  Moreover, mere treatment in service, e.g., bleeding 
gums, extracting teeth, abscesses etc., is not tantamount to 
"Class II(a)" dental trauma as this term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  

Furthermore, a clinical finding of an abnormal Pap smear in 
service does not warrant service connection without evidence 
of current chronic residuals.  There is no competent medical 
evidence relating her abnormal Pap smear results to any 
subsequent gynecological problem.    

Based upon the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has residuals of dental trauma or residuals of an 
abnormal Pap smear for VA compensation purposes.  In short, 
the veteran's service connection claims for residuals of 
dental trauma, and residuals of an abnormal Pap smear are 
denied.   

 Tinnitus

Upon review, post-service medical records demonstrated that 
the veteran has a current diagnosis of tinnitus.  Private 
medical records from April 2001 showed a diagnosis of 
tinnitus.  An August 2004 VA examination report also 
determined that tinnitus was present.  

As the medical evidence demonstrates that the veteran is 
currently diagnosed with tinnitus, the question is then 
whether tinnitus is related to service.  In support of her 
claim, the veteran reported to both her private medical 
providers and to the VA examiner that she was exposed to loud 
noises during service.  Specifically, the August 2004 VA 
examination report noted that she asserted exposure to loud 
communications equipment, including loud teletype equipment.  
As a civilian, she reported that she had not been exposed to 
excessively loud noise.   

The record reveals one medical etiology opinion concerning 
whether the veteran's current tinnitus is related to service.  
On the authorized audiological evaluation, average pure tone 
thresholds were 5 in the left ear and 3.75 in the right ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Based upon these results, the examiner 
found that hearing loss was not present.   

The examiner opined that since the veteran's hearing was 
completely normal for both ears and that the tinnitus was not 
due to noise exposure in service.  The examiner stated that 
the veteran's tinnitus was not due to any impairment of the 
auditory system since hearing was normal for both ears and 
was normal throughout her service, as documented by the 
audiometric results in the service medical records.  

It is clear that the VA examiner's opinion is competent, 
persuasive evidence.  The VA examiner based his opinion on an 
evaluation of the veteran and a review of the veteran's 
service medical records, and post-service medical history.  
The examiner's summarization of the veteran's medical history 
is accurate and his medical opinions are supported by the 
facts of record.  There are no other medical etiological 
opinions of record.   

The Board recognizes the veteran's argument that her tinnitus 
is related to noise exposure in service.  The veteran's 
assertion that she was exposed to loud noise during service 
is credible.  The veteran is competent as a layperson to 
report that on which she has personal knowledge.  See Layno, 
supra.  However, the veteran is not competent to offer 
medical opinion as to etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, supra.  In 
this case, while the veteran was exposure to loud noise 
during service, the competent medical evidence demonstrated 
that loud noise in service did not cause her tinnitus.  In 
fact, there is no persuasive competent medical evidence 
indicating  that the veteran's tinnitus  is at all related to 
service.

The Board concludes that the preponderance of the evidence is 
against service connection for tinnitus.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.  Therefore, this claim is denied.  


ORDER

Entitlement to service connection for residuals of dental 
trauma. 

Entitlement to service connection for residuals of an 
abnormal Pap smear. 

Entitlement to service connection for tinnitus.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


